DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-1-2019 is being considered by the examiner.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lissel, et. al., U.S. Patent Number 6,396,436, published May 28, 2002.

As per claims 1 and 18, Lissel discloses a radar system configured for mobile applications (Lissel, Col. 1, lines 5-10), the radar system comprising:
a transmitter configured to transmit radio signals; and a receiver configured to receive radio signals that include transmitted radio signals transmitted by the transmitter and reflected from objects in the environment (Lissel, Co. 4, lines 44-60); wherein the transmitter is configured to frequency modulate the transmitted radio signal using a selected shaped frequency pulse, wherein the shaped frequency pulse is defined by a selected sequence of chips (Lissel, Col. 2, lines 51-65 where ABCD is the chirp sequence and Fig. 2A shows the shaped frequency pulses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lissel.

As per claim 2, Lissel discloses the radar system of claim 1 comprising a code generator (Lissel, Fig. 1, item 14) but fails to disclose the exact modulation interval. 
Lissel provides signal modulation and it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the interval limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claims 3 and 19, Lissel further discloses the radar system of claim 1, wherein the transmitter comprises a modulator configured to perform the frequency modulation, and wherein the modulator is further configured to select a particular sequence of chips to realize a desired waveform (Lissel, Col. 4, lines 40-50 and Col. 3, lines 1-5 where modulation is performed and it would therefore be understood a modulator is present within the code generator or VCO).


As per claim 5, Lissel further discloses the radar system of claim 4, wherein the shaped frequency pulse is selected from a plurality of shaped frequency pulses, and wherein each chip sequence of the plurality of chip sequences defines a corresponding shaped frequency pulse (Lissel, Col. 2, lines 51-65 where ABC and D each represent a different shaped frequency pulse).

As per claim 6, Lissel further discloses the radar system of claim 3, wherein the plurality of chip sequences is configured such that the selection of different sequences of chips selectively realizes eight different waveforms (Lissel, Col. 2, line 67 where at least 4 are used).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the waveform number limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claim 10, Lissel further discloses the radar system of claim 1, wherein the shaped frequency pulses correspond to a first signal, the frequency of which deviates from a desired center frequency during each of the modulation intervals according to a selected pulse shape (Lissel, Fig. 2A showing the frequency deviations and their changes according to pulse shape A, B, C or D).

As per claim 11, Lissel discloses a radar system performing the functions as described in claim 1 but fails to disclose a plurality of transmitters and receivers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use multiples, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 12, Lissel further discloses the radar system of claim 11, wherein the mobile application is a motor vehicle (Lissel, Col. 1, lines 5-10).

As per claim 13, Lissel further discloses the radar system of claim 12, wherein transmitters of the plurality of transmitters are arranged within the motor vehicle (Lissel, Col. 1, lines 5-10).

As per the limitations of claims 14-17, please see the rejection and rationale of claims 3, 4, 6 and 5 respectively above.

Allowable Subject Matter
Claims 7-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646